 



Exhibit 10.4

 

EXCLUSIVE TECHNOLOGY SERVICE AGREEMENT

 

BETWEEN

 

WUXI KANGJIAFU ROYAL TRADITIONAL INVESTMENT MANAGEMENT CO., LTD.

 

AND

 

NANJING KANGJIAFU INVESTMENT CONSULTING CO., LTD.

 

 

 

 

 

 

 

JANUARY 2014

WUXI CHINA

 



 

 

   

Exclusive Technology Service Agreement

 

This Exclusive Technology Service Agreement (the “Agreement”) is entered into as
of January 17, 2014, in Wuxi by and between:

 

Party A

 

Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd., an enterprise
incorporated and existing within the territory of the People’s Republic of China
(the “PRC”) in accordance with the law of the PRC, the registration number of
its legal and valid Business License is 320211000171509 and the legal registered
address is 25th floor, No.567-No.569 Jianzhu Xi Road, Wuxi.

 

and

 

Party B

 

Nanjing Kangjiafu Investment Consulting Co., Ltd., a wholly foreign-owned
enterprise incorporated and existing within the territory of China in accordance
with the law of the People’s Republic of China, the registration number of its
legal and valid Business Lincese is 320121400001548 and the legal registered
address is Room 102, Unit 19, Nanjing Fenghuang Gang Business and Trade
Recreational Zone, No.1680 Shuanglong Road, Moling Street, Jiangning District
(Jiangning Development Area), Nanjing.

 

Whereas, Party A and Party B (collectively the “Parties”) intend to promote the
development of their businesses through mutual cooperation and utilization of
their advantages;

 

Therefore, the Parties agree as follows after friendly consultation based on the
principle of equality and mutual benefit.

 

 

Article1                   Technology Service

 

1.1          Party A hereby agrees to engage Party B as the exclusive and sole
technology service provider of Party A, and Party B hereof agree to accept such
engagement.

 

1.2          Party A further agrees that, without prior written consent of Party
B, during the term of this Agreement, Party A shall not engage any third party
as the technology service provider of Party A.

 

1.3          Party A agrees that Part B has right to provide the same or similar
technology services under this Agreement to any third party and also has right
to appoint other person of Parties to provide the technology services to Party A
under this Agreement.

 



- 1 -

 

 

Article2                   Scope of Technolgy Service

 

2.1                During the term of this Agreement, Party B agrees to provide
relevant technology services to Party A in accordance with the relevant terms
and conditions of this Agreement (The scope of technology service is referred
hereto as Exhibit A).

 

Article3                   Service Fee

 

3.1                Party B has right to charge Party A service fees at the
amount and by the method as set forth in the Exhibit B.

 

3.2                Party A hereto agrees and warrants that Party A shall pay off
all service fees pursuant to the Clause 3.1 above to Party B first, before Party
A pays the management fees to Party B in accordance with the Entrusted
Management Agreement, by and among Party A, Liao Yazhong, Zhang Zhangmei, Qu
Huiwen and Party B on January 17, 2014, in Wuxi.

 

Article4                   Intellectual Property

 

4.1                The Parties hereby understand and agree that the technical
datas, software, discovery, invention, development, commercial secrets,
copyrights, documments and other materials prepared or improved by Party B which
are used to provide the technolgy services under this Agreement shall
exclusively belong to Party B, no matter whether the foregoing materials are
protected by copyright or patent right.

 

4.2                Provided that Party A improves the foregoing materials, such
development results shall be soly owned by Party B. Party A hereby transfers all
the rights, ownerships and interests in connection with such improvement to
Party B.

 

Article5                   Representations and Warranties

 

5.1                Party A hereto hereby makes the following representations and
warranties to Party B as of the date of this Agreement that:

 

(a)      Party A is an enterprise incorporated and existing within the territory
of China in accordance with the law of the People’s Republic of China;

(b)     Party A has the right to enter into the Agreement and the ability to
perform the same; and the execution and delivery of this Agreement by Party A
have been duly authorized by all necessary corporate actions;

(c)      the execution, delivery and performance of this Agreement will not
violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;

(d)the provisions of this Agreement constitute legal, valid and binding
obligations on Party A upon the execution;

 



- 2 -

 

 

5.2                Party B hereto hereby make the following representations and
warranties to Party A as of the date of this Agreement that:

 

(a)Party B is a wholly foreign-owned enterprise which is incorporated and
existing within the territory of China in accordance with the law of the
People’s Republic of China;

(b)Party B has the right to enter into the Agreement and the ability to perform
the same; and the execution and delivery of this Agreement by Party B have been
duly authorized by all necessary corporate action;

(c)the execution and delivery of this Agreement will not violate any provision
of the laws and regulations of PRC or other governmental or regulatory authority
or approval;

(d)the provisions of this Agreement constitute legal, valid and binding
obligations on Party B upon the execution;

 

Article6                   Effectiveness and Termination

 

This Agreement shall take effect after it is duly executed by the authorized
representatives of the Parties hereto with seals affixed and shall be terminated
when any of the the following happens,

 

(a)the winding up of Party A, or

(b)the date on which Party B completes the acquisition of Party A

 

Article7                   Liability for Breach of Agreement

 

During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.

 

Article8                   Force Majeure

 

The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
Parties hereto.

 

Article9                   Confidentiality

 

9.1          The Parties hereto agree to cause its employees or representatives
who has access to and knowledge of the terms and conditions of this Agreement to
keep strict confidentiality and not to disclose any of these terms and
conditions to any third party without the expressive requirements under law or
request from judicial authorities or governmental departments or the consent of
the other party, otherwise such party or personnel shall assume corresponding
legal liabilities.

 



- 3 -

 

 

9.2          The obligations of confidentiality under Section 1 of this Article
shall survive after the termination of this Agreement.

 

Article10               Applicable Law and Dispute Resolution

 

10.1      The execution, validity, interpretation and performance of this
Agreement and the disputes resolution under this Agreement shall be governed by
the laws of PRC.

 

10.2      The Parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty (30)
days after such dispute is raised, each party can submit such matter to Shanghai
International Economic and Trade Arbitration Commission in Shanghai in
accordance with its rules. The arbitration award shall be final, conclusive and
binding upon both Parties.

 

Article11               Non-transferability

 

Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other party.

 

Article12               Severability

 

12.1            Any provision of this Agreement that is invalid or unenforceable
due to the laws and regulations shall be ineffective without affecting in any
way the remaining provisions hereof.

 

12.2      In the event of the foregoing paragraph, the Parties hereto shall
prepare supplemental agreement as soon as possible to replace the invalid
provision through friendly consultation.

 

Article13               Amendment, Modification and Supplement

 

Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 

Article14               Miscellaneous

 

14.1      Any and all taxes arising from execution and performance of this
Agreement and during the course of providing service shall be borne by the
Parties respectively pursuant to the provisions of laws and regulations.

 



- 4 -

 

 

14.2            Any amendment entered into by the Parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between the amendment and this Agreement, the amendment shall prevail. In case
of several amendments, the amendment with the latest date shall prevail.

 

14.3            This Agreement is executed by Chinese and English in duplicate
and both the English version and Chinese version shall have the same effect.
Each of the original Chinese and English versions of this Agreement shall be
executed in two copies. Each party shall hold one original for each version.

 

(Remainder of This Page Intentionally Left Blank) 

 



- 5 -

 

  

IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

 

Party A: Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd.

 

(Seal)

 

 

 

Authorized Representative

 

(Signature):/s/ Liao Yazhong

 

 

 

 

 

PARTY B: Nanjing Kangjiafu Investment Consulting Co., Ltd.

 

(Seal)

 

 

 

Authorized Representative

 

(Signature): /s/ Liao Yazhong

 



- 6 -

 

 

Exhibit A

 

Scope of Service

 

Party B shall provide the following technology services to Party A:

 

Consultation of product marketing;

Consultation of investment management;

Consultation of global marketing;

Consultation of enterprise management;

Other services required by Party A

 



- 7 -

 

 

Exhibit B

 

Service Fees

 

Service Fees shall be determined pursuant to the following factors:

 

1) the complexity and content of the technology, consultation and service;

2) total cost, including time cost, of the technology, consultation and service
provided by Party B;

3) the content and business value of the technology service and management
service; and

4) the revenue and profit of Party A of current quarter.

 

Party B has right to provide the quarterly statement of account to Party A
pursuant to the price recognized by the Parties, the working amount and business
value of the service provided by Party B and the revenue and profit of Party A.
Party A shall pay the relevant service fees to Party B on the date and at the
amount as indicated in the statement of account. Party B has right to adjust
service fees from time to time based on the amount and content of the service
provided by Party B and the revenue and profit of Party A.

 



- 8 -

 

